FILED
                           NOT FOR PUBLICATION
                                                                           AUG 08 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50202

              Plaintiff - Appellee,              D.C. No. 3:14-cr-00214-JLS-1

 v.
                                                 MEMORANDUM*
GERMAN VIRGILIO CORRALES-
FELIX,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                            Submitted August 3, 2016**
                               Pasadena, California

Before: O’SCANNLAIN, RAWLINSON, and CALLAHAN, Circuit Judges.

      German Corrales-Felix appeals his jury conviction for importation of heroin

and importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Corrales argues that the district court violated his due process right to

present a complete defense by excluding exonerating testimony from his friend

Gerardo Marquez. Corrales wanted to use the testimony to support his contention

that he was a “blind mule” because someone else put the drugs in Corrales’s spare

tire without his knowledge.

      The exclusion of evidence purporting to show that someone else committed

the crime is reviewed for abuse of discretion. See United States v. Vallejo, 237

F.3d 1008, 1024 (9th Cir. 2001); Guam v. Ignacio, 10 F.3d 608, 611 (9th Cir.

1993). “Evidence of third-party culpability is not admissible ‘if it simply affords a

possible ground of suspicion against such person; rather, it must be coupled with

substantial evidence tending to directly connect that person with the actual

commission of the offense.’” Ignacio, 10 F.3d at 615 (quoting Perry v. Rushen,

713 F.2d 1447, 1449 (9th Cir. 1983)) (emphasis in Ignacio). “The Perry court

upheld the trial court’s exclusion of the third-party culpability evidence because

‘while Perry’s evidence was not actually irrelevant, it was sufficiently collateral

and lacking in probity on the issue of identity.’” Id. (quoting Perry, 713 F.2d

at 1455) (alterations omitted).

      “Under an abuse of discretion standard, we are required first ‘to consider

whether the district court identified the correct legal standard for decision of the


                                           2
issue before it’ and then ‘to determine whether the district court’s findings of fact,

and its application of those findings of fact to the correct legal standard, were

illogical, implausible, or without support in inferences that may be drawn from

facts in the record.’” United States v. Christian, 749 F.3d 806, 810 (9th Cir. 2014)

(quoting United States v. Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en banc)).

      Here, the district court identified and quoted the correct legal standard. The

district court’s conclusion—that Marquez’s testimony, as proffered, would not

constitute substantial evidence tending directly to connect whoever stashed drugs

in Marquez’s vehicle with the actual stashing of drugs in Corrales’s vehicle—was

neither illogical, nor implausible, nor unsupported by the record.

      Corrales’s case was significantly different from Marquez’s case.

Government testimony established that a potential blind mule’s manner of entry

and purpose of entry are relevant to his selection and that drugs are typically

hidden on the exterior of the blind mule’s vehicle. Marquez’s experience involved

methamphetamine in a tire on the exterior of the vehicle, while Corrales had both

heroin and methamphetamine in a tire in the interior of his vehicle. Marquez was

crossing the border for work, while Corrales said he was crossing for a baseball

league. Marquez crossed using the SENTRI lane, which involves less scrutiny,




                                           3
while Corrales crossed using a regular lane. And substantial time, eighteen

months, separated Marquez’s experience from Corrales’s attempted crossing.

      Given these significant differences, the inference that whoever stashed drugs

in Marquez’s car was identical to the person who stashed drugs in Corrales car was

weak. It was therefore logical to conclude that Marquez’s testimony would not

“directly connect” anyone to the actual hiding of drugs in Corrales’s spare tire in

this case. The district court did not abuse its discretion in excluding Marquez’s

testimony.

      AFFIRMED.




                                          4